Case 2:20-cv-09091-PA-AS Document 63-38 Filed 08/23/21 Page 1 of 11 Page ID #:3390




                   EXHIBIT 45




                                                                                 417
                                                                De Lilly Decl. Ex. 45
Case 2:20-cv-09091-PA-AS Document 63-38 Filed 08/23/21 Page 2 of 11 Page ID #:3391




    1    Stephen McArthur (State Bar No. 277712)
         stephen@smcarthurlaw.com
    2    Thomas Dietrich (State Bar No. 254282)
         tom@smcarthurlaw.com
    3    The McArthur Law Firm, PC
         9465 Wilshire Blvd., Ste. 300
    4    Beverly Hills, CA 90212
         Telephone: (323) 639-4455
    5
         Attorneys for Plaintiff Thrive
    6    Natural Care, Inc.
    7                         UNITED STATES DISTRICT COURT
    8                        CENTRAL DISTRICT OF CALIFORNIA
    9

   10    THRIVE NATURAL CARE, INC.,                Case No. 2:20-cv-9091-PA-AS
   11    Plaintiff,                                PLAINTIFF THRIVE NATURAL
                                                   CARE, INC.’S SUPPLEMENTAL
   12    v.                                        RESPONSES TO DEFENDANT
                                                   THRIVE CAUSEMETICS, INC.’S
   13    THRIVE CAUSEMETICS, INC.,                 FIRST SET OF
                                                   INTERROGATORIES
   14                      Defendant.
   15

   16

   17

   18   PROPOUNDING PARTY: Thrive Causemetics, Inc.
   19   RESPONDING PARTY: Thrive Natural Care, Inc.
   20   SET NO.: One
   21          Plaintiff Thrive Natural Care, Inc. (“Thrive”) provides these supplemental
   22   responses to the First Set of Interrogatories (“interrogatories”) Nos 1-8 and 10-17.
   23   served by Defendant Thrive Causemetics, Inc. (“TCI” or “Defendant”), which
   24   supplement the original responses served March 15, 2021.
   25                            PRELIMINARY STATEMENT
   26          Thrive’s responses to these interrogatories are based upon information
   27   presently known to Thrive. Reponses relate only to information that is within
   28   Thrive’s possession, custody, or control. These responses are given without
                                                  1
                      PLAINTIFF THRIVE NATURAL CARE, INC.’S SUPPLEMENTAL
                          RESPONSES TO FIRST SET OF INTERROGATORIES                     418
                                                                       De Lilly Decl. Ex. 45
Case 2:20-cv-09091-PA-AS Document 63-38 Filed 08/23/21 Page 3 of 11 Page ID #:3392




    1   marks; and (d) TCI erroneously receiving credit for, and recognition from, Thrive’s
    2   sustainability work which occurred due to confusion between Thrive and TCI; (e)
    3   TCI suffocating Thrive’s digital marketing efforts by flooding social and search
    4   with millions of dollars per month in advertising, particularly marketing products
    5   (such as facial moisturizer) that are in Thrive’s mark registrations.
    6         Thrive reserves the right to modify or supplement its response to this
    7   contention interrogatory, which seeks information on damages that is part of expert
    8   discovery in this case. The fact discovery period has just begun, and the parties
    9   have not yet exchanged expert reports, which will be relevant to this interrogatory.
   10   INTERROGATORY NO. 15
   11         State all facts supporting TNC’s contention that THRIVE CAUSEMETICS’
   12   actions “have created and will continue to create . . . a likelihood of confusion” as
   13   alleged in paragraph 101 of the COMPLAINT.
   14         RESPONSE: Objection. This interrogatory calls for a legal conclusion
   15   regarding likelihood of confusion under the Lanham Act.
   16         Subject to this objection, Thrive refers to its Complaint, which contains a
   17   detailed explanation of how TCI’s actions have created a likelihood of confusion
   18   between TCI and Thrive. Thrive further responds that instances of actual confusion
   19   support that there is a likelihood of confusion caused by TCI’s use of the THRIVE
   20   marks, which includes: (a) consumers being confused between Thrive’s products
   21   and TCI’s products due to TCI using the THRIVE marks to promote and sell its
   22   products; (b) investors and promotional partners, such as the Ertzs and Volition
   23   Capital, confusing Thrive and TCI due to TCI’s use of the THRIVE marks; and (c)
   24   retailers such as Walmart being confused and listing Thrive products as TCI’s
   25   products.
   26         Further, pursuant to Rule 33(d), Thrive has produced documents responsive
   27   to this interrogatory, particularly documentation of confusion and material likely to
   28   cause confusion (Bates Nos. TNC00002-08, TNC00904-32), and the burden of
                                             15
                    PLAINTIFF THRIVE NATURAL CARE, INC.’S SUPPLEMENTAL
                        RESPONSES TO FIRST SET OF INTERROGATORIES                        419
                                                                        De Lilly Decl. Ex. 45
Case 2:20-cv-09091-PA-AS Document 63-38 Filed 08/23/21 Page 4 of 11 Page ID #:3393




    1   deriving or ascertaining the answer will be substantially the same for Defendant as
    2   for Thrive.
    3         Thrive reserves the right to modify or supplement its response to this
    4   contention interrogatory, which seeks information on infringement liability that is
    5   part of expert discovery in this case. The fact discovery period has just begun, and
    6   the parties have not yet exchanged expert reports, which will be relevant to this
    7   interrogatory.
    8         SUPPLEMENTAL RESPONSE: Thrive’s trademarks are arbitrary with
    9   relation to skincare products and have been in continuous use since 2013. TCI is
   10   using an almost identical mark to sell virtually identical skincare products. TCI’s
   11   mark incorporates Thrive’s entire mark, and TCI also frequently refers to itself as
   12   “Thrive” alone without “Causemetics”. TCI’s infringing use of the THRIVE marks
   13   caused a customer to comment on an Amazon page for Thrive’s moisturizer that
   14   “Thrive is an up and comer in the cosmetics field. Their mascara is phenomenal.”
   15   As Thrive does not sell mascara but TCI does, this comment is clearly
   16   demonstrating confusion between Thrive and TCI. Walmart listed Thrive’s
   17   products on its online sales portal under the “Thrive Causemetics” brand, such that
   18   all of Thrive’s products appeared together with Thrive Causemetics’ name on the
   19   Walmart website. An individual selling Thrive products on Poshmark listed them as
   20   originating from TCI, indicating actual confusion. Lisa Ertz demonstrated actual
   21   confusion between Thrive and TCI by email to Mr. McIntosh and in a subsequent
   22   telephone conversation. Another consumer wrote in their Amazon review of one of
   23   Thrive’s products, “Well done, Thrive Causemetics” (Bates Nos. TNC01554-1558).
   24         Thrive’s customer base is comprised of a majority of female consumers.
   25   Those consumers—seeking natural, toxin-free skincare products—are identical
   26   between Thrive and TCI. The products are either identical in nature or related. The
   27   parties each advertise online and on social media and sell through their online stores
   28   and their retail partners Amazon and Walmart.com. The parties’ brands are centered
                                               16
                      PLAINTIFF THRIVE NATURAL CARE, INC.’S SUPPLEMENTAL
                          RESPONSES TO FIRST SET OF INTERROGATORIES                     420
                                                                       De Lilly Decl. Ex. 45
Case 2:20-cv-09091-PA-AS Document 63-38 Filed 08/23/21 Page 5 of 11 Page ID #:3394




    1   on the same name—THRIVE. Further, the skincare products at issue here are
    2   inexpensive, ranging between $10 and $50 indicating a lower degree of consumer
    3   care. When TCI began selling skincare products in or about 2018, it explicitly knew
    4   of Thrive and Thrive’s registered trademarks based on TCI’s multiple requests for
    5   permission to use the mark. Thrive has concrete plans to expand its offerings in the
    6   personal grooming market and TCI has been similarly expanding its skincare
    7   product line. The parties are and will continue to be in direct competition
    8   throughout their product ranges.
    9         Thrive will further supplement this response in accordance with the expert
   10   discovery schedule.
   11   INTERROGATORY NO. 16
   12         Separately as to each product identified in TNC’s U.S. Trademark Reg. No.
   13   4,467,942, state all facts supporting TNC’s claimed date of first use of September
   14   5, 2013.
   15         RESPONSE: Objection. This interrogatory assumes Thrive is required to
   16   prove that each product identified in the cited trademark registration was in use as
   17   of September 5, 2013, when that is not required by law or the USPTO in order to
   18   obtain and maintain a trademark registration. Rather, Thrive need only show the
   19   first use date was applicable to any one of the listed products, and that all of the
   20   products were on sale as of the date the statement of use was filed.
   21         Subject to that objection, Thrive responds with the following dates of first
   22   use of the registered mark on the claimed products:
   23
                         Product                                 Date of First Use
   24
         Body and non-medicated soaps and            August 2013
   25    skin cleansing gels
   26    non-medicated skin care preparations,       August 2013
         namely, facial lotions, cleansers and
   27    creams, oils for cosmetic use, skin
         moisturizers
   28
                                                   17
                    PLAINTIFF THRIVE NATURAL CARE, INC.’S SUPPLEMENTAL
                        RESPONSES TO FIRST SET OF INTERROGATORIES                         421
                                                                         De Lilly Decl. Ex. 45
Case 2:20-cv-09091-PA-AS Document 63-38 Filed 08/23/21 Page 6 of 11 Page ID #:3395




    1    pre-shaving preparations                    August 2013
    2    after shave lotions and creams              August 2013
    3
              Further, pursuant to Rule 33(d), Thrive has produced documents responsive
    4
        to this interrogatory, particularly documentation of its trademark application filings
    5
        and initial use in commerce (Bates Nos. TNC01019-27, TNC01164-1207), and the
    6
        burden of deriving or ascertaining the answer will be substantially the same for
    7
        Defendant as for Thrive.
    8
              SUPPLEMENTAL RESPONSE: Thrive’s first three products were Face
    9
        Balm, Face Wash, and Shave Oil. Thrive’s Face Balm was designed as a
   10
        moisturizer and also to be used to provide relief after shaving. As a lotion and
   11
        cream, it falls into the category of “after shave lotions and creams,” as well as
   12
        “facial lotions . . . and creams . . . [and] skin moisturizers.” Thrive’s Face Wash is a
   13
        non-medicated soap and skin cleanser with a gel-like consistency. It therefore falls
   14
        into the categories of “[b]ody and non-medicated soaps and skin cleansing gels”
   15
        and “non-medicated skin care preparations, namely, . . . cleansers[.]” Thrive’s
   16
        Shave Oil was designed and intended for use as an oil to assist with shaving face
   17
        and body, as well as an oil to moisturize the skin. It therefore falls into the
   18
        categories of “non-medicated skin care preparations, namely . . . oils for cosmetic
   19
        use” and “pre-shaving preparations.”
   20
              On or about August 21, 2013, Thrive shipped its three initial products, Face
   21
        Balm, Face Wash, and Shave Oil, to a representative for Whole Foods in
   22
        Emeryville, California, along with a printed description and photographs of the
   23
        products. This package was delivered on or about August 23, 2013. See Bates Nos.
   24
        TNC01019-27 for documentation regarding this shipment. Shortly before
   25
        September 5, 2013, Thrive made a sale of its three initial products for $35 and
   26
        shipped those products to an out of state address. These two shipments were the
   27
        basis for Alex McIntosh’s good faith belief that each of the goods listed in the ‘942
   28
                                                   18
                    PLAINTIFF THRIVE NATURAL CARE, INC.’S SUPPLEMENTAL
                        RESPONSES TO FIRST SET OF INTERROGATORIES                         422
                                                                         De Lilly Decl. Ex. 45
Case 2:20-cv-09091-PA-AS Document 63-38 Filed 08/23/21 Page 7 of 11 Page ID #:3396




    1   trademark registration were in use in commerce as of the filing date of the
    2   Statement of Use on October 4, 2013.
    3         Thrive subsequently sent additional samples of these products to Pharmaca in
    4   October 2013. On or about November 14, 2013, after its annual planning cycle had
    5   completed for skincare, Whole Foods sent an email stating Thrive products would
    6   be going into Whole Foods stores in January 2014. On or about January 17, 2014,
    7   Pharmaca ordered Thrive products for 26 stores, requesting delivery dates of
    8   January 27-30, 2014. Pharmaca confirmed on February 17, 2014, that all Thrive
    9   products were on its shelves by that date. On February 21, 2014, Thrive received its
   10   first complete purchase orders from Whole Foods for the three initial products,
   11   which were shipped interstate from Thrive’s shipment company, Tagg Logistics in
   12   Utah, to California and Nevada.
   13         In late February 2014, the “Add to Cart” function on Thrive’s website went
   14   live to accept direct e-commerce orders. On February 26, 2013, Thrive received the
   15   first e-commerce purchase from its website and shipped its first order.
   16   INTERROGATORY NO. 17
   17         Separately as to each product identified in TNC’s U.S. Trademark Reg. No.
   18   6,164,303, state all facts supporting TNC’s claimed date of first use of September
   19   5, 2013.
   20         RESPONSE: Objection. This interrogatory assumes Thrive is required to
   21   prove that each product identified in the cited trademark registration was in use as
   22   of September 5, 2013, when that is not required by law or the USPTO in order to
   23   obtain and maintain a trademark registration. Rather, Thrive need only show the
   24   first use date was applicable to any one of the listed products, and that all of the
   25   products were on sale as of the date the statement of use was filed.
   26         Subject to that objection, Thrive responds with the following dates of first
   27   use of the registered mark on the claimed products:
   28
                                                   19
                    PLAINTIFF THRIVE NATURAL CARE, INC.’S SUPPLEMENTAL
                        RESPONSES TO FIRST SET OF INTERROGATORIES                         423
                                                                         De Lilly Decl. Ex. 45
Case 2:20-cv-09091-PA-AS Document 63-38 Filed 08/23/21 Page 8 of 11 Page ID #:3397




    1   Emeryville, California, along with a printed description and photographs of the
    2   products. This package was delivered on or about August 23, 2013. See Bates Nos.
    3   TNC01019-27 for documentation regarding this shipment. Shortly before
    4   September 5, 2013, Thrive made a sale of its three initial products for $35 and
    5   shipped those products to an out of state address. These two shipments were the
    6   basis for Alex McIntosh’s good faith belief that each of the goods listed in the ‘942
    7   trademark registration were in use in commerce as of the filing date of the
    8   Statement of Use on October 4, 2013.
    9         Thrive also mailed these products in interstate commerce to Pharmaca in
   10   October 2013. On or about November 14, 2013, after its annual planning cycle had
   11   completed for skincare, Whole Foods sent an email stating Thrive products would
   12   be going into Whole Foods stores in January 2014. On or about January 17, 2014,
   13   Pharmaca ordered Thrive products for 26 stores, requesting delivery dates of
   14   January 27-30, 2014. Pharmaca confirmed on February 17, 2014, that all Thrive
   15   products were on its shelves by that date. On February 21, 2014, Thrive received its
   16   first complete purchase orders from Whole Foods for the three initial products,
   17   which were shipped interstate from Thrive’s shipment company, Tagg Logistics in
   18   Utah, to California and Nevada.
   19         In late February 2014, the “Add to Cart” function on Thrive’s website went
   20   live to accept direct e-commerce orders. On February 26, 2013, Thrive received the
   21   first e-commerce purchase from its website and shipped its first order.
   22         Thrive began selling “cosmetic sun care preparations and sunscreens” at least
   23   as early as May 30, 2019 (TNC01605), when it shipped its Daily Defense
   24   Sunscreen Balm to Amazon, and also on June 1, 2019, when it first shipped it to a
   25   customer named Andrew Worley (see TNC01598).
   26
                                                   As to objections,
   27
         Dated: June 28, 2021                      THE MCARTHUR LAW FIRM, PC
   28
                                                 21
                    PLAINTIFF THRIVE NATURAL CARE, INC.’S SUPPLEMENTAL
                        RESPONSES TO FIRST SET OF INTERROGATORIES                       424
                                                                       De Lilly Decl. Ex. 45
Case 2:20-cv-09091-PA-AS Document 63-38 Filed 08/23/21 Page 9 of 11 Page ID #:3398




    1

    2
                                               By: /s/Stephen McArthur
    3                                              STEPHEN MCARTHUR
    4                                          Attorney for Plaintiff Thrive Natural
                                               Care, Inc.
    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                             22
                  PLAINTIFF THRIVE NATURAL CARE, INC.’S SUPPLEMENTAL
                      RESPONSES TO FIRST SET OF INTERROGATORIES                    425
                                                                  De Lilly Decl. Ex. 45
Case 2:20-cv-09091-PA-AS Document 63-38 Filed 08/23/21 Page 10 of 11 Page ID
                                  #:3399



 1                                       Verification
 2          I, Alex McIntosh, state that I am the CEO of Thrive Natural Care, Inc.
 3   (“Thrive”) and am authorized to make this verification for and on behalf of Thrive.
 4   I have read Thrive’s Supplemental Responses to Defendant’s First Set of
 5   Interrogatories and am familiar with the contents thereof. I declare under penalty of
 6   perjury of the laws of the United States of America that Thrive’s answers are true to
 7   the best of my knowledge, information, and belief, as I have been informed by
 8   others, limited records, and information available with respect to the subject matters
 9   at issue.
10

11    Dated: June 28, 2021                      By:
                                                      ALEX MCINTOSH
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              23
                 PLAINTIFF THRIVE NATURAL CARE, INC.’S SUPPLEMENTAL
                     RESPONSES TO FIRST SET OF INTERROGATORIES                       426
                                                                    De Lilly Decl. Ex. 45
Case 2:20-cv-09091-PA-AS Document 63-38 Filed 08/23/21 Page 11 of 11 Page ID
                                  #:3400



 1                              CERTIFICATE OF SERVICE
 2   Case Name: Thrive Natural Care, Inc. v. Thrive Causemetics, Inc.
     Case No.: 2:20-cv-9091-PA-AS
 3
     IT IS HEREBY CERTIFIED THAT:
 4
            I, the undersigned, declare under penalty of perjury that I am a citizen of the
 5   United States over 18 years of age. My business address is 9465 Wilshire Blvd.,
     Ste. 300, Beverly Hills, CA 90212. I am not a party to the above-entitled action.
 6
              I have caused service of the following documents, described as:
 7
     PLAINTIFF THRIVE NATURAL CARE, INC.’S SUPPLEMENTEAL
 8   RESPONSES TO DEFENDANT THRIVE CAUSEMETICS, INC.’S FIRST
     SET OF INTERROGATORIES
 9
     on the following parties via email on June 28, 2021.
10
     Rollin Ransom (SBN 196126)                      Attorneys for Defendant
11   rransom@sidley.com
     Ryan Stasell (SBN 307431)
12   rstasell@sidley.com
     Paula Salazar (SBN 327349)
13   psalazar@sidley.com
     SIDLEY AUSTIN LLP
14   555 West Fifth St., Ste. 4000
     Los Angeles, CA 90013
15
     I declare under penalty of perjury under the laws of the United States that the
16   foregoing is true and correct.
17

18    Date:     6/28/2021                By: /s/ Stephen McArthur
19
                                             Stephen McArthur

20

21

22

23

24

25

26

27

28
                                                24
                   PLAINTIFF THRIVE NATURAL CARE, INC.’S SUPPLEMENTAL
                       RESPONSES TO FIRST SET OF INTERROGATORIES                      427
                                                                     De Lilly Decl. Ex. 45
